Citation Nr: 9929717	
Decision Date: 10/15/99    Archive Date: 10/29/99

DOCKET NO.  95-25 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUE

Entitlement to an increased rating for service-connected 
anxiety reaction, currently evaluated as 70 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark E. Goodson, Associate Counsel 
INTRODUCTION

The veteran served on active duty from February 1951 to 
August 1951.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1994 decision by the RO that denied 
the veteran's claim of entitlement to an increased rating for 
his service-connected nervous condition, then rated as 30 
percent disabling.  The veteran timely appealed that denial 
to the Board.  In March 1997, the Board remanded the claim to 
the RO for additional development.  Following that 
development, the RO, in a May 1999 rating decision, granted a 
70 percent rating for the psychiatric disorder, characterized 
as generalized anxiety disorder with depression.


FINDING OF FACT

The veteran's service-connected generalized anxiety disorder, 
with depression, is manifested by severe depression, suicidal 
ideation, impaired memory and concentration, crying, and a 
Global Assessment of Functioning (GAF) score of 45.


CONCLUSION OF LAW

A 100 percent rating for the veteran's generalized anxiety 
disorder, with depression, is warranted.  38 U.S.C.A. 
§§ 5107, 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.10, 
4.132, Diagnostic Code 9400 (1993).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The representative contends, in his September 1999 appellate 
brief, that the veteran is entitled to a 100 percent rating 
for generalized anxiety disorder with depression.  As a 
threshold matter, the Board finds that the veteran's claim is 
well-grounded, meaning it is plausible, and that the RO has 
satisfied both the resultant duty to assist and the duties 
imposed by the Board's March 1997 remand.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. §§ 3.103(a), 3.159, 19.38 
(1998); Stegall v. West, 11 Vet. App. 268 (1998); 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).

Turning to the merits of the veteran's claim, the Board notes 
that disability evaluations are determined by the application 
of a schedule of ratings, which is in turn based on the 
average impairment of earning capacity caused by a given 
disability.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 
(1998).  Separate diagnostic codes identify the evaluations 
to be assigned to the various disabilities.  Id.  In 
evaluating a given disability, the disability must be viewed 
in relation to its whole-recorded history.  38 C.F.R. §§ 4.1, 
4.2 (1998).  However, where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, it is the present level of disability 
which is of primary concern.  Francisco v. Brown, 7 Vet. 
App 55, 58 (1994).

Here, the veteran's anxiety disorder has been evaluated under 
38 C.F.R. § 4.132, Diagnostic Code 9400 (generalized anxiety 
disorder).  Prior to November 1996, that Diagnostic Code 
provided that a 100 percent schedular rating for generalized 
anxiety disorder was warranted where the veteran was 
demonstrably unable to obtain or retain employment due to the 
anxiety disorder, or if all contacts except the most intimate 
were so adversely affected as to result in virtual isolation 
in the community, or where the veteran's symptoms were 
totally incapacitating, bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior (the "old 
version" of Diagnostic Code 9400).  See, e.g., 38 C.F.R. 
§ 4.132, Diagnostic Code 9400 (1993).  The veteran is 
entitled to application of the 1993 version of the diagnostic 
criteria, because the 1993 version was in effect in February 
1994, when he filed his claim.  See Karnas v. Derwinski, 
1 Vet. App. 308 (1991); cf. 38 C.F.R. § 4.130, Diagnostic 
Code 9400 (1998).

Here, the most recent medical evidence of record is the 
report of the December 1998 VA psychiatric examination, see 
Francisco, 7 Vet. App at 58.  On mental status examination, 
the veteran cried almost continuously.  The examiner noted 
that the veteran's mood was "severely" depressed and 
anxious, and that he has had suicidal impulses.  
Concentration was only fair.  The veteran had problems with 
serial 7's and other testing, and the examiner found that the 
veteran's memory was impaired.  The diagnosis was generalized 
anxiety disorder with depression.  The GAF score was 45.

This evidence indicates that the veteran is unemployable due 
solely to his anxiety disorder, for the following reasons.  
Specifically, the American Psychiatric Association's (APA's) 
Diagnostic and Statistical Manual, Fourth edition (DSM-IV) 
provides that a GAF score rates the overall psychological 
functioning on a scale of zero to 100, with zero representing 
the lowest level of functioning.  APA'S QUICK REFERENCE TO DSM-
IV, 44, n. 1 (1994).  A GAF score of 41 to 50 represents 
"serious" symptoms or any "serious" impairment in social, 
occupational, or school functioning, including inability to 
"keep a job."  Id. at 47.  See Carpenter v. Brown, 8 Vet. 
App. 240, 243-44 (1995); see also Richard v. Brown, 9 Vet. 
App. 266, 267-69 (1996).  Here, the December 1998 VA 
examination indicates that, at that time, the veteran's GAF 
score for generalized anxiety disorder, with concomitant 
depression, was 45.  The examiner did not indicate the 
existence of any nonservice-connected mental disability which 
might dilute the impact of the service-connected disability 
on the GAF score.  Thus, the veteran's GAF of 45 reflects a 
degree of impairment consistent with the veteran's inability 
to keep a job, notwithstanding that his claim is not based on 
actual unemployability.  Therefore, absent information to the 
contrary, this evidence reflects a disability picture 
consistent with the veteran's inability to retain employment 
due to his anxiety disorder, and indicates that he is 
entitled to a total schedular evaluation under the old 
version of Diagnostic Code 9400.

The other medical evidence of record includes VA outpatient 
records dated from January 1993 to June 1996, and the report 
of the October 1994 VA compensation and pension examination.  
The October 1994 VA examination report reflects that the 
claims file was not available for the examiner's review, and 
thus does not comprehensively account for the disability in 
light of its whole recorded history.  See 38 C.F.R. § 4.2 
(1998).  Nevertheless, that report credibly reflects a 
current finding of "severe" depression and suicidal 
ideation on mental status examination, which is consistent 
with the GAF of 45 reflected on the December 1998 
examination.  (If anything, the latest evidence reflects a 
relative worsening of the veteran's condition, given that his 
memory was intact on the October 1994 examination and not in 
December 1998.)  Thus, the October 1994 examination report 
corroborates the veteran's claim.  

With respect to the VA outpatient records, these credibly 
reflect a range of findings of severity of the disability, 
from "severe" to mild disability.  Compare, e.g., May 1993 
VA outpatient finding of "quiescent" symptoms with April 
1993 and September 1994 VA outpatient assessments of 
"severe" depression and dysthymia, respectively.  However, 
bearing in mind that the veteran's disability is the type of 
disability subject to temporary or episodic improvement, see 
38 C.F.R. § 3.344 (1998), and that it is the latest evidence 
which is of primary importance, see Francisco, 7 Vet. 
App at 58, the Board assigns greater weight to the report of 
the December 1998 VA examination than to the other medical 
evidence of record.

The foregoing conclusions are consistent with the veteran's 
credible lay statements and testimony of record.  To the 
extent that there is any doubt in this matter, such doubt is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (1998); 
see also 38 C.F.R. § 4.7 (1998).  Accordingly, a 100 percent 
schedular evaluation is warranted.

(Given the award of a total rating under the old rating 
criteria, application of the new criteria is not necessary.)

[ORDER APPEARS ON FOLLOWING PAGE.]


ORDER

A schedular rating of 100 percent for generalized anxiety 
disorder is granted, subject to the laws and regulations 
governing the award of monetary benefits.



		
	N. ROBIN
	Member, Board of Veterans' Appeals




 

